                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DEWEY ALLEN PLUMLEY,
                                                       Case No. 18-11531
          Plaintiff,
v.                                                     Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

          Defendant.
                         /

    ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S NOVEMBER 11,
                  2018 REPORT AND RECOMMENDATION [5]

       Currently before the Court is the magistrate judge’s November 11, 2018 report and

recommendation (ECF No. 5). The magistrate judge recommends that the Court dismiss

Plaintiff’s complaint in its entirety because Plaintiff failed to pay the required filing fee.

The Court is fully advised in the premises and has reviewed the record and the pleadings.

Neither party filed objections to the magistrate judge’s report and recommendation. “[T]he

failure to object to the magistrate judge’s report[] releases the Court from its duty to

independently review the matter.” Hall v. Rawal, 09-10933, 2012 WL 3639070, at *1

(E.D.Mich. Aug. 24, 2012) (citation omitted). The Court nevertheless agrees with the

magistrate judge’s recommendation. The Court therefore ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation. Accordingly, it is ordered that Plaintiff's

complaint is hereby DISMISSED.




                                              1 
 
                                           2
     SO ORDERED.


                                 s/Nancy G. Edmunds
           Nancy G. Edmunds
           United States District Judge

Dated: February 20, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 20, 2019, by electronic and/or ordinary mail.

           s/Lisa Bartlett
           Case Manager
 




 
